On March 22, 2000, the defendant was sentenced to ten (10) years in the Montana Women's Prison.
On September 22, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Dustin Gahagan. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waiver her right to appear before the ■undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the defendant is sentenced to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended, with conditions as listed in the Sentence Review Board’s Decision of September 22, 2000.
Hon. Russell C. Fagg, District Court Judge.